DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,627,181 to Ito.
Regarding claim 1, Ito discloses a method for a resiliency scheme to enhance storage system performance, performed by a storage system, comprising:
composing a RAID stripe of data to be written across a solid-state memory of the storage system (see fig. 3 and col. 7 lines 50-56, the data and parity blocks are arranged in the stripe group pattern);
mixing an ordering of portions of the RAID stripe of data, based on reliability differences across portions of the solid state memory (see fig. 9 and col. 22, line 64- col. 23, line 19, the ordering of a stripe group is changed when an old drive is replaced with a new one); and
writing the mixed ordering RAID stripe of data across the solid-state memory (see fig. 9 and col. 22, line 64- col. 23, line 19, the rearranged order is the way the data is written in the stripe).
Regarding claim 8, Ito discloses a tangible, computer readable media having instructions thereon for one or more processors to perform the method of claim 1.
Regarding claim 14, Ito discloses a storage system, comprising:
solid-state memory (ssd array, see fig. 1);
and a processing device (storage controller, see fig. 1) to perform the method of claim 1.
Allowable Subject Matter
Claims 2-7, 9-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 3, 9, 10, 15, and 16, the prior art does not disclose or suggest the reliability differences comprise reliability differences among pages of an atomic write page group of the solid-state memory.
Regarding claims 4 and 17, the prior art does not disclose or suggest using an identifier of a storage device of the storage system as a seed for a function that determines the mixed ordering.
Regarding claims 5, 11, and 18, the prior art does not disclose or suggest reading the mixed ordering RAID stripe and rearranging the ordering to reconstitute the RAID stripe of data.
Regarding claims 6, 12, and 19, the prior art does not disclose or suggest selecting an ECC scheme based on the reliability differences across the portion of the solid-state memory, for the RAID stripe of data.
Regarding claims 7, 13, and 20, the prior art does not disclose or suggest scrubbing the s olid-state memory and rewriting data from worn regions of solid-state memory to further regions of solid-state memory using mixed ordering of portions of the rewritten data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132